Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-13-00470-CV

                                        Ex Parte K.R.K.

                  From the 85th Judicial District Court, Brazos County, Texas
                              Trial Court No. 13-000819-CV-85
                       Honorable Jimmy Don Langley, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of this appeal are taxed against Appellant K.R.K.

       SIGNED June 25, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice